

	

		II

		109th CONGRESS

		1st Session

		S. 1168

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend section 212 of the Immigration and Nationality

		  Act to make inadmissible individuals who law enforcement knows, or has

		  reasonable grounds to believe, seek entry into the United States to participate

		  in illegal activities with criminal gangs located in the United

		  States.

	

	

		1.FindingsCongress finds that—

			(1)violent crimes

			 committed by criminal street gangs in cities throughout the United States has

			 been increasing;

			(2)these criminal

			 gangs have been involved in human smuggling, drug trafficking, arms smuggling,

			 brutal killings, and other violent crimes; and

			(3)individuals are

			 entering the United States with the intent of joining criminal gangs based in

			 the United States and engaging in criminal activity.

			2.Criminal gang

			 activitySection 212(a)(2) of

			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding

			 at the end the following:

			

				(J)Criminal gang

				activity

					(i)In

				generalAny alien who a consular officer or the Attorney General

				knows, or has reasonable grounds to believe, seeks to enter the United States

				to engage, solely, principally, or incidentally in a criminal street gang

				located in the United States is inadmissible.

					(ii)DefinitionIn

				this subparagraph, the term criminal street gang means an ongoing

				group, club, organization, or association of 5 or more individuals that commits

				a violation of Federal or State law that is punishable by imprisonment of 1

				year or

				more.

					.

		

